       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 1 of 26


 1   MOGINRUBIN LLP
     Daniel J. Mogin (SBN No. 95624)
 2   Jennifer M. Oliver (SBN 311196)
     Timothy Z. LaComb (SBN 314244)
 3
     600 West Broadway, Suite 3300
 4   San Diego, CA 92101
     Telephone:     (619) 687-6611
 5   Facsimile:     (619) 687-6610
     dmogin@moginrubin.com
 6   joliver@moginrubin.com
     tlacomb@moginrubin.com
 7

 8   SCHACK LAW GROUP
     Alex Schack (SBN 99126)
 9   16870 West Bernardo Drive, Suite 400
     San Diego, CA 92127
10   Telephone:    (858) 485-6535
11   Facsimile:    (858) 485-0608
     alexschack@schacklawgroup.com
12
     Attorneys for Plaintiffs
13

14                               UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
     MELISSA ATKINSON AND KATIE                  Case No.:
17   RENVALL, INDIVIDUALLY AND ON
     BEHALF OF CLASSES OF SIMILARLY              COMPLAINT FOR:
18
     SITUATED INDIVIDUALS,
19                                               (1) Violation of the California Consumer
                                   Plaintiffs,       Privacy Act § 1798.150
20          v.                                   (2) Violation of California’s Unfair
                                                     Competition Law, Cal. Bus. & Prof.
21   MINTED, INC.,                                   Code § 17200, et seq.
                                                 (3) Negligence
22
                                   Defendant.    (4) Breach of Contract
23                                               (5) Breach of Implied Contract

24                                               DEMAND FOR JURY TRIAL
25

26

27

28


      _____________________________________________________________________________
                                       COMPLAINT
       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 2 of 26


 1            Plaintiffs Melissa Atkinson and Katie Renvall, individually and on behalf of classes of

 2   similarly situated individuals (defined below), bring this action against Defendant Minted, Inc.

 3   (“Minted” or “Defendant”). Plaintiffs and their counsel believe that reasonable discovery will

 4   provide additional evidentiary support for the allegations herein.

 5                                   I.    SUMMARY OF THE CASE

 6           1.      On May 6, 2020, a computer hacking group using the pseudonym Shiny Hunters 1

 7   burst onto the “dark web” scene when it attempted to sell more than 73.2 million records

 8   containing personally identifiable information from the user databases of eleven different

 9   companies; including Minted.

10           2.      Minted is an online marketplace for “crowd sourced” home goods, art, and

11   stationery, allowing independent artists to submit art that is voted on by the Minted community.

12   The winning submissions are then sold as home décor and stationery to consumers via Minted’s

13   online platform.

14           3.      Despite its reliance on independent artists for its artistic content, Minted is not a

15   small business by any means. According to a 2019 feature in Inc. Magazine, Minted employs

16   between 400 to 800 people at any given time and generates hundreds of millions of dollars in

17   annual sales. In 2018, the company announced its series E financing, totaling $300 million of

18   capital raised to date.

19           4.      To purchase goods and services on Defendant’s website, customers create and

20   populate user profiles with personally identifiable information (“PII”) such as first and last name,

21   email address, password, home address, telephone number, and payment card information.

22   Minted customers trust that their PII will be maintained in a secure manner and kept from

23   unauthorized disclosure to third parties as outlined in Minted’s Privacy Policy. 2

24

25

26
     1 The name “Shiny Hunter” refers to “shiny hunting,” a term used by players of Pokémon games.
27   “Shiny Hunting” is the practice of actively seeking out, capturing, and collecting rare shiny
     Pokémon. Here, the Shiny Hunters hunted and found eleven rare companies whose data security
28   was weak enough to allow hackers to steal and attempt to sell millions of customer records.
     2 https://www.minted.com/lp/privacy-policy; last accessed on June 10, 2020.
                                                    2
                                             COMPLAINT
       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 3 of 26


 1           5.      According to its notice to affected customers, 3 on May 15, 2020 Minted “became

 2   aware of a report that mentioned Minted as one of ten companies impacted by a potential

 3   cybersecurity incident” (the “Data Breach”). Minted was the subject of a hack that resulted in

 4   the attempted sale of 5 million of its customer records on the dark web, and it did not even know

 5   until learning about it in a public report.

 6           6.      Nearly two weeks later, and more than three weeks after the Data Breach

 7   occurred, Minted notified affected customers that their PII had been disclosed to unauthorized

 8   and malicious third parties.

 9           7.      To date, Minted has acknowledged that the customer information disclosed in the

10   Data Breach included a combination of the following PII:

11                     name;
12                     email address;
13                     “hashed” or “salted” password; and
14                     where available, telephone number, billing address, and shipping address(es).
15           8.      Minted says it has “no reason to believe that … payment or credit card

16   information, address book information, photos or personalized information” were breached.

17   Minted has neither confirmed that those pieces of PII were not also disclosed nor advised its

18   customers of the basis for its stated belief that those pieces of PII were not disclosed. It is now

19

20

21   3 Minted’s  notice to affected customers was sent via email on May 28, 2020, including a phone
     number for customer inquiries, as required by Cal. Civ. Code section 1798.82(a). Section
22
     1798.82(a) requires businesses to notify “any California resident (1) whose unencrypted personal
23   information was, or is reasonably believed to have been, acquired by an unauthorized person, or,
     (2) whose encrypted personal information was, or is reasonably believed to have been, acquired
24   by an unauthorized person and the encryption key or security credential was, or is reasonably
     believed to have been, acquired by an unauthorized person and the person or business that owns
25   or licenses the encrypted information has a reasonable belief that the encryption key or security
26   credential could render that personal information readable or usable. The disclosure shall be made
     in the most expedient time possible and without unreasonable delay, consistent with the legitimate
27   needs of law enforcement, as provided in subdivision (c), or any measures necessary to determine
     the scope of the breach and restore the reasonable integrity of the data system.” According to the
28   staff reached via the phone number Minted provided in its notice, the notice was sent because
     Minted was “legally required” to do so.
                                                      3
                                                COMPLAINT
       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 4 of 26


 1   more than one month since the Data Breach occurred, and Minted’s stated position is, in effect,

 2   that it is still unsure just how much of its customers’ PII was hacked.

 3          9.      The Minted customer PII disclosed in the Data Breach is protected by the

 4   California Consumer Privacy Act of 2018 (“CCPA”), which went into effect on January 1, 2020.

 5   For purposes of CCPA Section 1798.150, “personal information” is defined as an individual’s

 6   first name or first initial and his or her last name in combination with any one or more of the

 7   following data elements, when either the name or the data elements are not encrypted or redacted:

 8   (1) social security number; (2) driver’s license number or California ID card number; (3) account

 9   number or credit or debit card number, in combination with any required security code, access

10   code or password that would permit access to an individual’s financial account; (4) medical

11   information; and/or (5) health insurance information. 4

12          10.     When nonencrypted and nonredacted personal information defined in Section

13   1798.150 is subjected to unauthorized access and exfiltration, theft, or disclosure by a company

14   that has failed to maintain reasonable security measures, the CCPA explicitly authorizes private

15   litigants to bring individual or class action claims.5

16          11.     According to Minted’s notice to affected customers, the PII subjected to

17   unauthorized access and exfiltration, theft or disclosure in the Data Breach includes (among other

18   things): (i) customers’ unencrypted and unredacted name, and (ii) an email address that serves

19   as an account login/account number, and (iii)a hashed or salted password. In combination, those

20   pieces of PII could permit access to other accounts using similar passwords, including financial

21   accounts.

22          12.     Minted has failed to maintain reasonable security controls and systems

23   appropriate for the nature of the PII it maintains as required by the CCPA and other common

24

25   4 In other sections of the CCPA, “personal information” is defined more broadly as “information
26   that identifies, relates to, describes, is reasonably capable of being associated with, or could
     reasonably be linked, directly or indirectly, with a particular consumer or household.”
27   5 CCPA Section 1798.192 also states: “Any provision of a contract or agreement of any kind that
     purports to waive or limit in any way a consumer’s rights under this title, including, but not
28   limited to, any right to a remedy or means of enforcement, shall be deemed contrary to public
     policy and shall be void and unenforceable.”
                                                         4
                                                   COMPLAINT
       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 5 of 26


 1   and statutory laws. Hashed and “salted” passwords are not necessarily encrypted. According to

 2   one blogger for the International Association for Privacy Professionals, “encryption is a security

 3   strategy …[that] protects your organization from scenarios like a devastating breach where, if

 4   the adversary were to gain access to your servers, the data stored would be of no use to them,

 5   unless they have the encryption key. It’s an all-or-nothing security posture: You either get the

 6   see the data unencrypted, or you don’t.”6 “[O]rganizations should encrypt their data on a disk

 7   as a required security measure. But they must not stop there. In fact, the CCPA is clear that they

 8   should go further.” Id.

 9          13.     Because passwords that are merely “hashed” and “salted” are not encrypted, they

10   “can be accessed and used even while […] redacted with different levels of utility based on how

11   much manipulating of the data is done to protect privacy.” Id. Therefore, at a minimum, the PII

12   disclosed in the Data Breach included user passwords that would permit sophisticated hackers

13   like the Shiny Hunters to access to an online account.

14          14.     Minted also failed to maintain proper measures to detect hacking and intrusion.

15   According to its notice to affected customers, Minted did not learn that 5 million of its customer

16   records were stolen until the hack was publicly reported. As explained below, Minted should

17   have had breach detection protocols in place. If it had, it could have learned of the breach and

18   alerted customers much sooner.

19          15.     Because (i) Minted has failed to maintain reasonable security measures, and (ii)

20   the names that Minted disclosed in combination with emails and passwords were unredacted and

21   unencrypted, the CCPA explicitly permits an individual or class action under Section 1798.150

22   for this Data Breach.

23          16.     Minted claims it is “continuing to investigate this incident diligently,” is

24   “reviewing [its] security protocols,” and has “taken steps to enhance security.” But the viewing,

25   theft, and attempted sale of California consumers’ PII on the dark web has already occurred and

26   cannot be cured.

27

28   6 Tuow,   Steve, Encryption, redaction and the CCPA, available at
     https://iapp.org/news/a/encryption-redaction-and-the-ccpa/ (last accessed June 10, 2020).
                                                     5
                                               COMPLAINT
       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 6 of 26


 1          17.     Defendant disregarded Plaintiffs’ and Class members’ privacy rights in the PII

 2   by, among other things, (i) failing to implement reasonable security safeguards to prevent or

 3   timely detect the Data Breach; (ii) failing to disclose to customers that it did not implement such

 4   reasonable security safeguards; and (iii) failing to provide sufficiently prompt, thorough, and

 5   accurate notice and information concerning the Data Breach.

 6          18.     As a result of the Data Breach, Plaintiffs and the Classes have been injured in

 7   several ways. Plaintiffs and Class members (i) now know or should know that their PII was

 8   hacked and put up for sale on the dark web for purchase by malicious actors; (ii) face an imminent

 9   and ongoing risk of identity theft and similar cyber crimes; (iii) have expended and will continue

10   to expend time and money to protect against cyber crimes; (iv) have lost value in their PII; and

11   (v) did not receive the benefit of their bargain with Defendant regarding data privacy.

12          19.     Plaintiffs and Class members are therefore (i) entitled to actual and statutory

13   damages under the CCPA and other laws, (ii) have incurred actual and concrete damages as a

14   result of the unauthorized sale of their PII to malicious actors on the dark web, and (iii) face

15   ongoing risks of disclosure of their PII in subsequent data breaches because Defendant has not

16   demonstrated that it has implemented reasonable security systems and procedures. Plaintiffs and

17   Class members have a significant interest in the protection and safe storage of their PII. They

18   are therefore entitled to declaratory, injunctive, and other equitable relief necessary to protect

19   their PII. This includes, but is not limited to, an order compelling Defendant to adopt reasonable

20   security procedures and practices to safeguard customers’ PII and prevent future data breaches.

21                                  II.     JURISDICTION AND VENUE

22            20.   This Court has jurisdiction over this action pursuant to the Class Action Fairness

23   Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds
24   $5,000,000, exclusive of interests and costs, there are more than 100 class members, and one or
25   more members of the Classes are residents of a different state than Defendant Minted. The Court
26   also has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
27            21.   This Court has personal jurisdiction over Defendant because it has continuous
28   and systematic contacts with and conducts substantial business in the State of California and this

                                                   6
                                               COMPLAINT
       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 7 of 26


 1   District. Defendant maintains its principal place of business in this District and has continuous

 2   and systematic contacts with and conducts substantial business in the State of California and this

 3   District.

 4           22.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b). A substantial

 5   part of the events giving rise to these claims took place in this District, numerous Class members

 6   reside in this District and were therefore harmed in this District.

 7   Intradistrict Assignment

 8           23.    There is no basis for assignment to a particular location or division of the Court

 9   pursuant to Civil L.R. 3-2(c). This civil action arose in the county of San Francisco and a

10   substantial part of the events or omissions that give rise to the claims herein occurred in San

11   Francisco.

12                                           III.      PARTIES

13           24.    Plaintiffs Melissa Atkinson and Katie Renvall are natural persons and permanent,

14   non-transitory residents of the State of California. Like millions of others, Ms. Atkinson and

15   Ms. Renvall created user profiles on Minted’s website and entrusted Minted with their PII. On

16   May 28, 2020, Ms. Atkinson and Ms. Renvall received an email from Minted notifying them

17   that their PII had been accessed by malicious third parties without authorization. Because of the

18   Data Breach, they have continuously monitored their various accounts to detect misuse of their

19   PII and will continue to expend time to protect against fraudulent use or sale of their PII.

20           25.    Defendant Minted is a for-profit Delaware corporation and maintains a

21   headquarters and principal place of business at 747 Front Street, Suite 200, San Francisco, CA

22   94111. Minted operates an online design marketplace with millions of customers and hundreds

23   of millions of dollars in gross annual revenue.

24                                 IV.    FACTUAL BACKGROUND

25   Defendant’s Relevant Privacy Policies

26           26.    Minted’s Privacy Policy is available on its website and provides customers with
27   terms and conditions regarding the treatment of their PII. For example, it states:
28

                                                    7
                                                COMPLAINT
     Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 8 of 26


 1               You may choose to give us your contact information during
                  registration or at other times. We then may use that information
 2                to contact you about the products and services on our site.
 3                Registration is required to use certain interactive features
                  such as reviewing products, saving designs, and placing
 4                orders.

 5               Registration allows a user to utilize ‘saved design’ functionality
                  on the Website. Users may customize a virtually unlimited
 6                number of stationery items. The text on these saved designs
                  may contain personal information including addresses,
 7                contact information, dates of personal events or any other
                  personal information you provide. This information is only
 8                available to the registered user and Minted staff.
 9               We collect information you provide to us. For example, we
                  collect personal identifiers such as your name and email address
10                from you when you register for a Minted account, so that you
11                can create a log in to access your account. When you place an
                  order, we collect your phone number, email address, billing
12                and shipping address and credit card information, so that we
                  can fulfill your order and ship your product or product samples.
13                We may also collect information you provide as part of
                  selecting your preferences, including within your account
14
                  settings, and commercial information, such as the Minted
15                products you have purchased or offered for sale.
                 If you participate in Minted as an artist, in addition to the above
16
                  we may collect your signature and education for purposes of
17                offering and promoting your products on the Minted
                  platform and applying your signature to manufactured products,
18                and your financial information for purposes of paying
                  commissions or reimbursements.
19
                 We also collect any information you voluntarily provide to us,
20                which may include your date of birth and protected
                  characteristics such as your age and gender to customize
21                products, as well as visual information such as photographs
                  and images you upload (and, if you participate in Minted as an
22
                  artist, any video and audio recordings you provide). If you
23                participate in our user testing, we collect recordings of you user
                  testing session (with your consent) [sic].
24
                 We may also collect and store information about other people
25                that you provide to us when you use our services, including
                  without limitation email and mailing addresses of family and
26                friends (for example, when you submit a guest list for an event
                  for the purpose of creating customized invitations), and any such
27                information you store is personal information.
28               We may also automatically collect certain information about
                  how you access or use the Website and our services including,
                                             8
                                       COMPLAINT
       Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 9 of 26


 1                        but not limited to, information about your internet domain
                          address, clickstream information, IP address, browsing
 2                        history, and other electronic markers and identifiers. We
                          also collect imprecise geolocation information as implied by
 3
                          your IP address. We collect inferences drawn from your
 4                        shopping preferences and other activity on our Website. We
                          may also collect information through the use of cookies, web
 5                        beacons and similar technologies and use third-party service
                          providers that may use cookies, web beacons and similar
 6                        technologies to help operate their services.
 7                       We also collect information from partners such as service
                          providers (including data licensors, analytics providers, and
 8                        payment processors), public databases, our marketing partners,
 9                        and advertisers. This may include information about your
                          interests, demographic data, purchasing behavior, and your
10                        activities online (such as websites visited and advertisements
                          viewed). We use this to better understand your preferences and
11                        interests, and to customize content and advertisements for
                          you.
12

13          27.       Minted’s Privacy Policy reveals the significant benefit Minted derives from

14   collecting and maintaining its customers PII. In addition to the uses listed above, Minted uses

15   its customers’ PII for:

16                   “Improving [its] Services, including testing, research, internal analytics, and
17                    product development;”

18                   “Understanding how users interact with the Website and [its] Services;”
19                   “Personalizing website content and communications based on your preferences;”
20                   “Providing a better website experience and gathering broad demographic
21                    information for aggregate use;”

22                   “Marketing and selling [its] Services;” and
23                   “Showing [its consumers] advertisements, including interest-based or online
24                    behavioral advertising.”

25          28.       Minted’s Privacy Policy assures Minted customers their PII is secure. For

26   example, Minted states it will “not rent, sell, or share [customers’] personal information with

27   other people or non-affiliated companies except to provide products or services that [the

28

                                                     9
                                                 COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 10 of 26


 1   customer has] requested, or unless we have [the customer’s] permission as agreed in this Policy

 2   or otherwise, or as set forth in the California Privacy Rights section below.”

 3          29.     The “California Privacy Rights section” is a statement for purposes of compliance

 4   with the CCPA, including that if “there are any conflicts between this section and any other

 5   provision of this Privacy Policy and you are a California resident, the portion that is more

 6   protective of personal information shall control to the extent of such conflict.”

 7          30.     Despite these assurances and the significant benefit Minted receives by collecting

 8   and maintaining its customers’ PII, Minted did not adopt reasonable data measures and systems

 9   to protect customers’ PII or prevent and detect unauthorized access to this data. Minted

10   maintains a business that operates exclusively online and collects hundreds of millions of dollars

11   from online customers each year; it has the resources to adopt reasonable protections and should

12   have known to do so. It knew or should have known that its systems had inadequate protections

13   that placed its customers at significant risk of having their PII stolen by hackers.

14          31.     Minted requires its customers to provide PII when using its website to purchase

15   goods or services. It collects, retains, and uses that data to maximize profits through predictive

16   marketing and other targeted marketing practices. By collecting, using, and deriving significant

17   benefit from customers’ PII, Minted had a legal duty to take reasonable steps to protect this

18   information from disclosure. As discussed below, Defendant also had a legal duty to take

19   reasonable steps to protect customers’ PII under applicable federal and state statutes, including

20   Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, and the California

21   Consumer Protection Act of 2018 (the “CCPA”), Cal. Civ. Code § 1798, et seq.

22   FTC Security Guidelines Concerning PII

23          32.     The Federal Trade Commission (“FTC”) has established security guidelines and

24   recommendations to help entities protect PII and reduce the likelihood of data breaches.

25          33.     Section 5 of the FTC Act, 15 U.S.C. § 45, prohibits “unfair . . . practices in or

26   affecting commerce,” including, as interpreted by the FTC, failing to use reasonable measures

27   to protect PII by companies like Defendant. Several publications by the FTC outline the

28

                                                   10
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 11 of 26


 1   importance of implementing reasonable security systems to protect data. The FTC has made

 2   clear that protecting sensitive customer data should factor into virtually all business decisions.

 3             34.   In 2016, the FTC provided updated security guidelines in a publication titled

 4   Protecting Personal Information: A Guide for Business. Under these guidelines, companies

 5   should protect consumer information they keep; limit the sensitive consumer information they

 6   keep; encrypt sensitive information sent to third parties or stored on computer networks; identify

 7   and understand network vulnerabilities; regularly run up-to-date anti-malware programs; and

 8   pay particular attention to the security of web applications – the software used to give

 9   information to visitors to a company’s website and to retrieve information from the visitors.

10             35.   The FTC recommends that businesses refrain from maintaining payment card

11   information beyond the time needed to process a transaction; restrict employee access to

12   sensitive customer information; require strong passwords be used by employees with access to

13   sensitive customer information; apply security measures that have proven successful in the

14   particular industry; and verify that third parties with access to sensitive information use

15   reasonable security measures.

16             36.   The FTC also recommends that companies use an intrusion detection system to

17   immediately expose a data breach; monitor incoming traffic for suspicious activity that indicates

18   a hacker is trying to penetrate the system; monitor for the transmission of large amounts of data

19   from the system; and develop a plan to respond effectively to a data breach in the event one

20   occurs.

21             37.   The FTC has brought several actions to enforce Section 5 of the FTC Act.

22   According to its website:

23                   When companies tell consumers they will safeguard their personal
                     information, the FTC can and does take law enforcement action to
24                   make sure that companies live up these promises. The FTC has
                     brought legal actions against organizations that have violated
25
                     consumers’ privacy rights, or misled them by failing to maintain
26                   security for sensitive consumer information, or caused substantial
                     consumer injury. In many of these cases, the FTC has charged the
27                   defendants with violating Section 5 of the FTC Act, which bars
                     unfair and deceptive acts and practices in or affecting commerce. In
28

                                                   11
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 12 of 26


 1                  addition to the FTC Act, the agency also enforces other federal laws
                    relating to consumers’ privacy and security.
 2

 3          38.     Minted was aware or should have been aware of its obligations to protect its

 4   customers’ PII and privacy before and during the Data Breach yet failed to take reasonable steps

 5   to protect customers from unauthorized access. Among other violations, Minted violated its

 6   obligations under Section 5 of the FTC Act.

 7          39.     For example, Minted’s uncertainty regarding whether its customers’ payment

 8   card information was disclosed in this Data Breach indicates that it is maintaining payment card

 9   information on its systems beyond the time necessary to process payments.

10          40.     Likewise, Minted’s admission that it did not learn of the breach until it was

11   publicly reported more than a week later indicates that it does not use an adequate intrusion

12   detection system to immediately expose a data breach; does not sufficiently monitor incoming

13   traffic for suspicious activity that indicates a hacker is trying to penetrate the system; does not

14   properly monitor for the transmission of large amounts of data from the system; and does not

15   maintain an appropriate plan to respond effectively to a data breach in the event one occurs.

16   The Data Breach Harmed Plaintiffs and Class Members

17          41.     Plaintiffs and Class members have suffered and will continue to suffer harm

18   because of the Data Breach.

19          42.     Plaintiffs and Class members face an imminent risk of injury of identity theft and

20   related cyber crimes due to the Data Breach. Once data is stolen, malicious actors will either

21   exploit the data for profit themselves or sell the data on the dark web, as occurred here, to

22   someone who intends to exploit the data for profit. Hackers would not incur the time and effort

23   to steal PII and then risk prosecution by listing it for sale on the dark web if the PII was not

24   valuable to malicious actors.

25          43.     The dark web helps ensure users’ privacy by effectively hiding server or IP details

26   from the public. Users need special software to access the dark web. Most websites on the dark

27   web are not directly accessible via traditional searches on common search engines and are

28   therefore accessible only by users who know the addresses for those websites.

                                                   12
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 13 of 26


 1           44.      Malicious actors use PII to gain access to Class members’ digital life, including

 2   bank accounts, social media, and credit card details. During that process, hackers can harvest

 3   other sensitive data from the victim’s accounts, including personal information of family,

 4   friends, and colleagues.

 5           45.      Malicious actors can also use Class members’ PII to open new financial accounts,

 6   open new utility accounts, obtain medical treatment using victims’ health insurance, file

 7   fraudulent tax returns, obtain government benefits, obtain government IDs, or create “synthetic

 8   identities.”

 9           46.      The PII accessed in the Data Breach therefore has significant value to the hackers

10   that have already sold or attempted to sell that information and may do so again. In fact, names,

11   mailing and email addresses, dates of birth, phone numbers, account information, and purchasing

12   preferences are among the most valuable pieces of information for hackers.

13           47.      The PII accessed in the Data Breach is also very valuable to Minted. Minted

14   collects, retains, and uses this information to increase profits through predictive and other

15   targeted marketing campaigns. Minted customers value the privacy of this information and

16   expect Minted to allocate enough resources to ensure it is adequately protected. Customers

17   would not have done business with Minted, uploaded personal address books and photos,

18   provided payment card information, and/or paid the same prices for Minted’s goods and services

19   had they known Minted did not implement reasonable security measures to protect their PII.

20   Minted’s holiday cards and wedding invitations can cost customers $5 or more per card.

21   Customers expect that those premium prices incorporate Minted’s operating costs, including

22   costs to implement reasonable security measures to protect customers’ personal information.

23           48.      The PII accessed in the Data Breach is also very valuable to Plaintiffs and Class

24   members.       Consumers often exchange personal information for goods and services.           For

25   example, consumers often exchange their personal information for access to wifi in places like

26   airports and coffee shops. Likewise, consumers often trade their names and email addresses for

27   special discounts (e.g., sign-up coupons exchanged for email addresses). Consumers use their

28   unique and valuable PII to access the financial sector, including when obtaining a mortgage,

                                                   13
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 14 of 26


 1   credit card, or business loan. As a result of the Data Breach, Plaintiffs and Class members’ PII

 2   has been compromised and lost significant value.

 3          49.     Plaintiffs and Class members will face a risk of injury due to the Data Breach for

 4   years to come. Malicious actors often wait months or years to use the personal information

 5   obtained in data breaches, as victims often become complacent and less diligent in monitoring

 6   their accounts after a significant period has passed. These bad actors will also re-use stolen

 7   personal information, meaning individuals can be the victim of several cyber crimes stemming

 8   from a single data breach. Finally, there is often significant lag time between when a person

 9   suffers harm due to theft of their PII and when they discover the harm. For example, victims

10   often do not know that certain accounts have been opened in their name until contacted by

11   collections agencies. Plaintiffs and Class members will therefore need to continuously monitor

12   their accounts for years to ensure their PII obtained in the Data Breach is not used to harm them.

13          50.     Plaintiffs and Class members have and will continue to expend significant time

14   and money to reduce the risk of and protect against identity theft caused by the Data Breach.

15   According to the 2018 IBM/Ponemon Institute study, the average cost of a data breach in the

16   United States is $242 per victim and roughly $8 million per breach for companies. Where a

17   consumer becomes a victim of identity theft and suffers $1 or more in direct or indirect losses,

18   the average cost to the consumer is $1,343.

19          51.     Even when reimbursed for money stolen due to a data breach, consumers are not

20   made whole because the reimbursement fails to compensate for the significant time and money

21   required to repair the impact of the fraud. On average, victims of identity theft spend 7 hours

22   fixing issues caused by the identity theft. In some instances, victims spend more than 1,000

23   hours trying to fix these issues.

24          52.     Victims of identity theft also experience harm beyond economic effects.

25   According to a 2018 study by the Identity Theft Resource Center, 32% of identity theft victims

26   experienced negative effects at work (either with their boss or coworkers) and 8% experienced

27   negative effects at school (either with school officials or other students).

28

                                                   14
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 15 of 26


 1          53.     The U.S. Government Accountability Office likewise determined that “stolen

 2   data may be held for up to a year or more before being used to commit identity theft,” and that

 3   “once stolen data have been sold or posted on the Web, fraudulent use of that information may

 4   continue for years.”

 5   Defendant Failed to Take Reasonable Steps to Protect its Customers’ PII

 6          54.     As stated above, Minted requires its customers to provide a significant amount of

 7   highly personal and confidential PII to purchase its good and services. Defendant collects,

 8   stores, and uses this data to maximize profits.

 9          55.     Minted has legal duties to protect its customers’ PII by implementing reasonable

10   security features. This duty is further defined by federal and state guidelines and industry norms.

11          56.     Defendant breached its duties by failing to implement reasonable safeguards to

12   ensure Plaintiffs’ and Class members’ PII was adequately protected. As a direct and proximate

13   result of this breach of duty, the Data Breach occurred, and Plaintiffs and Class members were

14   harmed. Plaintiffs and Class members did not consent to having their PII disclosed to any third-

15   party, much less a malicious hacker who would sell it on the dark web.

16          57.     The Data Breach was a reasonably foreseeable consequence of Defendant’s

17   inadequate security systems. Defendant Minted, which made approximately $150 million in

18   revenue in 2019, has the resources to implement reasonable security systems to prevent or limit

19   damage from data breaches. Even so, it failed to properly invest in its data security. If Minted

20   had implemented reasonable data security systems and procedures (i.e., followed guidelines

21   from industry experts and state and federal governments), then it likely could have prevented

22   hackers from infiltrating its systems and accessing its customers’ PII.

23          58.     Minted’s failure to implement reasonable security systems has caused Plaintiffs

24   and Class members to suffer and continue to suffer harm that adversely impact Plaintiffs and

25   Class members economically, emotionally, and/or socially. As discussed above, Plaintiffs and

26   Class members now face an imminent and ongoing threat of identity theft and resulting harm.

27   These individuals now must spend significant time and money to continuously monitor their

28

                                                   15
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 16 of 26


 1   accounts and credit scores to limit potential adverse effects of the Data Breach regardless of

 2   whether any Class member ultimately falls victim to identity theft.

 3          59.     Defendant also had a duty to timely discover the Data Breach and notify Plaintiffs

 4   and Class members that their PII had been compromised. Defendant breached this duty by

 5   failing to use reasonable intrusion detection measures to identify the Data Breach when it

 6   occurred, and then, once it learned of the Data Breach nine days later, failing to inform affected

 7   customers for an additional thirteen days. For twenty-two days between the Data Breach and

 8   Minted’s notification to customers, customers’ PII was in the hands of hackers and for sale to

 9   malicious actors.

10          60.     In sum, Plaintiffs and Class members were injured as follows: (i) theft of their PII

11   and the resulting loss of privacy rights in that information; (ii) improper disclosure of their PII;

12   (iii) diminution in value of their PII; (iv) the certain, imminent, and ongoing threat of fraud and

13   identity theft, including the economic and non-economic impacts that flow therefrom; (v)

14   ascertainable out-of-pocket expenses and the value of their time allocated to fixing or mitigating

15   the effects of the Data Breach; and (vi) overpayments to Minted for goods and services

16   purchased, as Plaintiffs and Class members reasonably believed a portion of the sale price would

17   fund reasonable security measures that would protect their PII, which was not the case.

18          61.     Minted has failed to recognize the impact of the Data Breach on its customers; it

19   has not even offered impacted customers credit monitoring services or other mitigation measures

20   beyond what is available to the public. For example, Minted’s notice to affected customers states

21   that they “may obtain a free copy of [their] credit report from each of the three credit reporting

22   agencies … [or] … request information regarding fraud alerts, security freezes, and identity theft

23   from the following credit reporting agencies,” but “fees may be involved for some of these

24   services.”

25          62.     Even if Minted had offered monitoring or other services to its affected customers,

26   it would be insufficient to protect Plaintiffs and Class members. As discussed above, the threat

27   of identity theft and fraud from the Data Breach will extend for years and cost Plaintiffs and the

28   Classes significant time and effort. Minted’s notice to affected customers acknowledges this,

                                                   16
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 17 of 26


 1   encouraging customers to “change [their] password at your earliest convenience,” “change

 2   [their] password for any other online accounts for which [they] use the same email address and

 3   password combination,” “be cautious of any unsolicited communications that ask [them] to

 4   provide [their] personal information electronically and avoid clicking on links or downloading

 5   attachments from suspicious emails.”

 6             63.    Plaintiffs and Class members therefore have a significant and cognizable interest

 7   in obtaining equitable relief (in addition to any monetary damages) that protects them from these

 8   long-term threats.

 9                               V.    CLASS ACTION ALLEGATIONS

10             64.   Plaintiffs bring this nationwide class action pursuant to Rule 23(b)(2), 23(b)(3),

11   and 23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all members

12   of the following classes:

13             1. The Nationwide Class: All individuals whose PII was compromised in the Data

14             Breach; and

15             2. The California Class: All persons residing in California whose PII was

16             compromised in the Data Breach.

17             65.   Specifically excluded from the Classes are Defendant; its officers, directors or

18   employees; any entity in which Defendant has a controlling interest; and any affiliate, legal

19   representative, heir or assign of Defendant. Also excluded from the Classes are attorneys and

20   staff of law firms participating in this matter and the members of his or her immediate family,

21   any federal, state or local governmental entities, any judicial officer presiding over this action

22   and the members of his or her immediate family and judicial staff, and any juror assigned to this

23   action.

24             66.   The members of the Classes are so numerous that joinder of all members is

25   impracticable. While the exact number of class members in each of the Classes is unknown to

26   Plaintiffs at this time and can only be ascertained through appropriate discovery, it has been

27   reported that the Data Breach affected approximately 5 million customers nationwide. California

28   makes up roughly 12% of the nation’s population and is believed to be home to a

                                                   17
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 18 of 26


 1   disproportionate number of Minted customers relative to other states. It is therefore believed

 2   that the California Class consists of 750,000 or more Class members and the Nationwide Class

 3   consists of 5 million or more Class members.

 4          67.     Plaintiffs’ claims are typical of the claims of the members of the Classes. All

 5   Class members were subject to the Data Breach and had their PII exposed or accessed in the

 6   Data Breach. Likewise, Defendant’s misconduct impacted all Class members in the same

 7   manner.

 8          68.     Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs’

 9   interests are aligned with Class members’ interests because they were subject to the same Data

10   Breach as Class members and face similar threats as a result of the Data Breach. Plaintiffs have

11   also retained competent counsel with significant experience litigating complex class actions.

12          69.     Defendant has acted in a manner that applies generally to Plaintiffs and all Class

13   members. Each Class member has been similarly impacted by Defendant’s failure to maintain

14   reasonable security procedures and practices to protect customers’ PII, as well as Defendant’s

15   failure to timely alert affected customers of the Data Breach.

16          70.     Common questions of law and fact predominate over questions affecting

17   individual Class members. The common questions of fact and law include:

18
            (a)     whether Defendant violated § 1798.150 of the CCPA by failing to prevent
19                  Plaintiffs’ and Class members’ PII from unauthorized access and exfiltration,
                    theft, or disclosure as a result of Defendant’s violations of its duty to implement
20                  and maintain reasonable security procedures and practices appropriate to the
                    nature of the information;
21
            (b)     whether Defendant’s misconduct identified herein amounts to a violation of Cal.
22                  Bus. & Prof. Code § 17200, et seq.;

23          (c)     whether Defendant owed Plaintiffs and Class members a duty to implement and
                    maintain reasonable security procedures and practices to protect their personal
24                  information;
            (d)     whether Defendant breached its duty to implement reasonable security systems
25
                    to protect Plaintiffs’ and the Class members’ PII;
26          (e)     whether Defendant’s breach of its duty to implement reasonable security systems
                    directly and/or proximately caused damages to Plaintiffs and Class members;
27
            (f)     whether Defendant provided timely notice of the Data Breach to Plaintiffs and
28                  Class members;

                                                   18
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 19 of 26


 1          (g)     whether, prior to the Data Breach, Defendant knew or should have known that its
                    security systems were vulnerable to the type of cyber-attack that led to the Data
 2                  Breach; and
 3          (h)     whether Class members are entitled to compensatory damages, punitive damages,
                    statutory or civil penalties, and/or injunctive relief as a result of the Data Breach.
 4

 5          71.     A class action is superior to all other available methods for the fair and efficient

 6   adjudication of this controversy since joinder of all Class members is impracticable. The

 7   individual prosecution of separate actions by individuals would lead to repetitive adjudication of

 8   common questions and fact and law and create a risk of inconsistent or varying adjudications

 9   that would establish incompatible standards of conduct for Defendant. There will be no

10   difficulty in the management of this action as a class action.

11          VI.     CLAIMS ALLEGED ON BEHALF OF THE CALIFORNIA CLASS

12                                            COUNT I
                           Violation of the CCPA, Cal. Civ. Code § 1798.150
13

14          72.     Plaintiffs repeat and reallege every allegation set forth in the preceding

15   paragraphs.

16          73.     Defendant violated § 1798.150 of the CCPA by failing to prevent Plaintiffs’ and

17   Class members’ nonencrypted PII from unauthorized access and exfiltration, theft, or disclosure

18   as a result of Defendant’s violations of its duty to implement and maintain reasonable security

19   procedures and practices appropriate to the nature of the information.

20          74.     Defendant collects consumers’ personal information as defined in Cal. Civ. Code

21   § 1798.140. Defendant has a duty to implement and maintain reasonable security procedures

22   and practices to protect this personal information. As identified herein, Defendant failed to do

23   so. As a direct and proximate result of Defendant’s acts, Plaintiffs’ and Class members’ personal

24   information, including unencrypted names, emails and passwords among other information, was

25   subjected to unauthorized access and exfiltration, theft, or disclosure.

26          75.     Plaintiffs and Class members seek injunctive or other equitable relief to ensure

27   Defendant hereinafter adequately safeguards customers’ PII by implementing reasonable

28   security procedures and practices. Such relief is particularly important because Defendant

                                                   19
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 20 of 26


 1   continues to hold customers’ PII, including Plaintiffs’ and Class members’ PII.          These

 2   individuals have an interest in ensuring that their PII is reasonably protected.

 3          76.     On June 9, 2020, Plaintiffs’ counsel sent a notice letter to Minted’s registered

 4   service agent via UPS Next Day Air. Plaintiffs’ counsel also emailed a copy of the notice to the

 5   help@minted.com email address on June 11. Assuming Minted cannot cure the Data Breach

 6   within 30 days, and Plaintiffs believe such cure is not possible under these facts and

 7   circumstances, then Plaintiffs intend to promptly amend this complaint to seek actual damages

 8   and statutory damages of $750 per customer record subject to the Data Breach on behalf of the

 9   California Class as permitted by the CCPA.

10
                                              COUNT II
11                        Violation of California’s Unfair Competition Law,
                                Cal. Bus. & Prof. Code § 17200, et seq.
12

13          77.     Plaintiffs repeat and reallege every allegation set forth in the preceding

14   paragraphs.

15          78.     Defendant engaged in unlawful and unfair business practices in violation of Cal.

16   Bus. & Prof. Code § 17200, et seq.

17          79.     As alleged herein, Defendant engaged in the following unlawful and/or unfair

18   conduct: (i) violation of the CCPA; (ii) negligence; (iii) negligence per se; (iii) breach of

19   contract; and (v) breach of implied contract.

20          80.     As also alleged herein, Plaintiffs and Class members were directly and

21   proximately harmed in several ways as a result of Defendant’s unlawful and/or unfair conduct.

22   Defendant is liable to Plaintiffs and Class members for those damages.

23                 VII.    CLAIMS ALLEGED ON BEHALF OF ALL CLASSES
24                                              COUNT III
                                                Negligence
25

26          81.     Plaintiffs repeat and reallege every allegation set forth in the preceding

27   paragraphs.

28

                                                   20
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 21 of 26


 1          82.     Defendant owed Plaintiffs and Class members a duty to exercise reasonable care

 2   in protecting their PII from unauthorized disclosure or access. Defendant breached its duty of

 3   care by failing to implement reasonable security procedures and practices to protect Plaintiffs’

 4   and Class members’ PII. Defendant failed to, inter alia: (i) implement security systems and

 5   practices consistent with federal and state guidelines; (ii) implement security systems and

 6   practices consistent with industry norms; (iii) timely detect the Data Breach; and (iv) timely

 7   disclose the Data Breach to impacted customers.

 8          83.     Minted knew or should have known Plaintiffs’ and Class members’ PII was

 9   highly sought after by hackers and that Plaintiffs and Class members would suffer significant

10   harm if their PII was stolen by hackers.

11          84.     Defendant also knew or should have known that timely disclosure of the Data

12   Breach was required and necessary to allow Plaintiffs and Class members to take appropriate

13   actions to mitigate the resulting harm. These efforts include, but are not limited to, freezing

14   accounts, changing passwords, monitoring credit scores/profiles for fraudulent charges,

15   contacting financial institutions, and cancelling or monitoring government-issued IDs such as

16   passports and driver’s licenses. The risk of significant harm to Plaintiffs and Class members

17   (including identity theft) increased as the amount of time between the Data Breach and disclosure

18   lengthened to reach a full twenty-two days.

19          85.     Defendant had a special relationship with Plaintiffs and the Class members who

20   entrusted Defendant with several pieces of PII. Customers were required to provide PII when

21   utilizing Defendant’s properties and/or services. Plaintiffs and Class members were led to

22   believe Defendant would take reasonable precautions to protect their PII and would timely

23   inform them if their PII was compromised, but the Defendant did not do so.

24          86.     The harm that Plaintiffs and Class members suffered (and continue to suffer) was

25   the reasonably foreseeable product of Defendant’s breach of its duty of care. Defendant failed

26   to enact reasonable security procedures and practices and Plaintiffs and Class members were the

27   foreseeable victims of data theft that exploited the inadequate security measures. The PII

28

                                                   21
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 22 of 26


 1   accessed in the Data Breach is precisely the type of information that hackers seek and use to

 2   commit cyber crimes.

 3             87.   But for Defendant’s breach of its duty of care, the Data Breach would not have

 4   occurred and, therefore, Plaintiffs’ and Class members’ PII would not have been accessed and

 5   put up for sale by an unauthorized and malicious party.

 6   Negligence Per Se

 7             88.   As alleged above, Defendant owed a duty to Plaintiffs and Class members to

 8   exercise reasonable care in safeguarding their PII from being compromised, lost, stolen, accessed

 9   or misused by unauthorized persons. Defendant also owed Plaintiffs and Class members a duty

10   to timely disclose any unauthorized access and theft of PII so that they could take appropriate

11   measures to mitigate the adverse consequences caused by the Data Breach.

12             89.   Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45) and related FTC

13   publications, Defendant has a duty to Plaintiffs and Class members to provide fair and adequate

14   data security practices to safeguard Plaintiffs’ and Class members’ PII. Section 5 of the FTC

15   Act prohibits “unfair . . . practices in or affecting commerce,” including, as interpreted and

16   enforced by the FTC, failing to use reasonable measures to protect PII.

17             90.   Pursuant to Section 1798.150 of the CCPA, Defendant has a duty to Plaintiffs and

18   Class members to implement and maintain reasonable security procedures and practices to

19   protect their PII.

20             91.   Defendant violated the FTC Act and the CCPA by failing to use reasonable

21   security measures to protect PII and not complying with applicable industry, federal and state

22   guidelines and standards. Defendant’s conduct was particularly unreasonable given the nature

23   and amount of customer PII it stored and the foreseeability and resulting consequences of a data

24   breach.

25             92.   Plaintiffs and Class members are part of the Class of persons the FTC Act and

26   CCPA were intended to protect. The harm that was proximately caused by the Data Breach is

27   the type of harm the FTC Act and CCPA were intended to guard against. The FTC has brought

28

                                                  22
                                               COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 23 of 26


 1   enforcement actions against entities that, due to a failure to employ reasonable data security

 2   measures, caused the same harm as that suffered by Plaintiffs and Class members here.

 3          93.     Defendant’s negligence per se directly and proximately caused Plaintiffs and the

 4   Class to suffer (and continue to suffer) damages. These damages include, but are not limited to,

 5   identity theft and the corresponding costs, significantly heightened risk of identity theft for the

 6   next several years, and time and effort spent mitigating the effects of the Data Breach.

 7                                              COUNT V

 8                                         Breach of Contract

 9          94.     Plaintiffs repeat and reallege every allegation set forth in the preceding

10   paragraphs.

11          95.     Defendant knew of or should have known that Plaintiffs’ and Class members’ PII

12   they provided was highly confidential and sensitive.

13          96.     Defendant’s Privacy Policy is an agreement between Defendant and customers

14   who provide PII to Defendant, which includes Plaintiffs and Class members.

15          97.     According to Defendant’s Privacy Policy, individuals are subject to its terms

16   when they “us[e] the Website or any of the Services [Defendant] provide[s].”

17          98.     Customers (including Plaintiffs and Class members) give certain PII to Defendant

18   when they use Defendant’s website and purchase items or services from Defendant. Plaintiffs

19   and Class members therefore demonstrated their willingness and intent to enter into a bargain

20   with Defendant and assent to the terms of the Privacy Policy by giving their PII to Defendant.

21          99.     Defendant demonstrated its intent to adhere to its obligations under the Privacy

22   Policy and related statements when collecting Plaintiffs’ and Class members’ PII, including

23   promising to “not rent, sell, or share [customers’] personal information with other people or non-

24   affiliated companies except to provide products or services that [the customer has] requested, or

25   unless we have [the customer’s] permission.”

26          100.    Plaintiffs and Class members therefore entered into a contract with Defendant

27   when providing PII to Defendant subject to the terms of the Privacy Policy.

28

                                                   23
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 24 of 26


 1              101.   Plaintiffs and Class members upheld their obligations under the agreement.

 2   Defendant, on the other hand, breached its obligations by failing implement reasonable security

 3   measures to ensure that it would not inadvertently “share [customers’] personal information with

 4   other people or non-affiliated companies,” which led to unauthorized disclosure of PII to third

 5   parties.

 6              102.   As a direct and proximate result of Defendant’s breach of this agreement,

 7   Plaintiffs and Class members did not receive the benefit of their bargain with Defendant and

 8   were injured, as described in detail herein.

 9                                             COUNT VI
                                        Breach of Implied Contract
10

11              103.   Plaintiffs repeat and reallege every allegation set forth in the preceding

12   paragraphs.

13              104.   Plaintiffs and Class members entered into an implied contract with Defendant by

14   providing PII to Defendant when utilizing services provided by and/or purchasing goods from

15   Defendant. Implied in these exchanges, Defendant agreed to implement reasonable procedures

16   and practices to protect the PII of Plaintiffs and Class Members and to timely notify them in the

17   event the PII was compromised.

18              105.   Plaintiffs and Class members reasonably expected that Defendant had

19   implemented adequate security measures to protect their PII and would allocate a portion of the

20   money paid by Plaintiffs and Class members under the implied contracts to fund those security

21   measures.

22              106.   Neither Plaintiffs nor Class members would have provided their PII to Defendant

23   or paid the same fees to Defendant for goods and services without the implied contract between

24   them and Defendant. Defendant needed to adequately safeguard Plaintiffs’ and Class members’

25   PII and provide timely notice of a data breach to realize the intent of the parties.

26              107.   Plaintiffs and Class members performed their obligations under the implied

27   agreements with Defendant. Conversely, Defendant breached its obligations under the implied

28   contracts by (i) failing to implement reasonable security procedures and practices to protect

                                                   24
                                                COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 25 of 26


 1   Plaintiffs’ and Class members’ PII; (ii) enabling unauthorized access of PII by third parties due

 2   to the inadequate security measures; and (iii) failing to provide timely notice of the Data Breach.

 3          108.    As a direct and proximate result of Defendant’s breaches of its implied contract,

 4   Plaintiffs and Class members did not get the benefit of their implied contract with Defendant and

 5   were injured as described in detail above.

 6                                 VIII.    PRAYER FOR RELIEF

 7          WHEREFORE, Plaintiffs, individually and on behalf of the Classes, requests the

 8   following relief:

 9          A.      A determination that this action is a proper class action under Federal Rule of

10   Procedure Rule 23, certifying Plaintiffs as Class representatives, and appointing the undersigned

11   counsel as Class counsel;

12          B.      An award of compensatory damages, punitive damages, statutory or civil

13   penalties to Plaintiff and the Classes as warranted by applicable law;

14          C.      Injunctive or other equitable relief that directs Defendant to implement

15   reasonable security procedures and practices to protect customers’ PII that conform to relevant

16   federal and state guidelines and industry norms;

17          D.      Awarding Plaintiffs and the Classes reasonable costs and expenses incurred in

18   this action, including attorneys’ fees and expert fees; and

19          E.      Such other relief as the Court may deem just and proper.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     25
                                                  COMPLAINT
      Case 3:20-cv-03869-JSC Document 1 Filed 06/11/20 Page 26 of 26


 1                                      IX.     JURY DEMAND

 2         Plaintiffs demand a trial by jury on all issues so triable as a matter of right.

 3   DATED: June 11, 2020

 4                                                  /s/ Jennifer M. Oliver__
                                           MOGINRUBIN LLP
 5
                                           Daniel J. Mogin
 6                                         Jennifer M. Oliver
                                           Timothy Z. LaComb
 7                                         600 W. Broadway, Suite 3300
                                           San Diego, CA 92101
 8                                         Telephone:      (619) 687-6611
 9                                         Facsimile:      (619) 687-6610

10                                         SCHACK LAW GROUP
                                           Alex Schack
11                                         16870 West Bernardo Drive, Suite 400
                                           San Diego, CA 92127
12                                         Telephone:   (858) 485-6535
13                                         Facsimile:   (858) 485-0608

14                                         Attorneys for Plaintiffs

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  26
                                               COMPLAINT
